The opinion of the court was announced by—
Dillon, J.
On the 12th day of November, 1864, the plaintiff, one of the executors of L. R. Reeves, deceased, filed in the County Court an account claiming §650 and eight years’ interest on the same, for services rendered in A. D. 1855 and 1856. Answer in denial and the statute of limitations. The County Court allowed the plaintiff §200. An appeal was taken to the District Court.
The cause was submitted to that court, and a judgment rendered for the defendant. The District Court found no facts. Whether it decided against the plaintiff upon one or both defenses, is not shown. That court refused a motion for a new trial, based upon the ground that the judgment was against the evidence. The overruling of this motion is the only error assigned. All of the evidence is in the record, and the cause has been fully argued at bar.
Upon the best consideration we have been able to give to it, we fail to see any way in which, consistently with the rules which govern this tribunal in such cases, we can reverse the decision of the court below refusing a new trial. . .
To say the least, the evidence was conflicting, and the claim, though it might not have been barred, was, nevertheless, stale. We would not have interfered if the court had granted a new trial; nor can we, under the circumstances, it having refused one.
Indeed (aside from the lapse of time), the services rendered in June, 1855 (after which plaintiff became interested in the estate, and might reasonably be taken to act for himself), would seem to be a valid charge against the estate.
B. F. MiUer and 3. Strong for the plaintiff
Nankin & McCrary for the defendant.
But the District Court, which heard the whole case, having refused the new trial, its judgment must, under the circumstances, and for the reasons above stated, be affirmed. It would serve no useful purpose to review the testimony at length, and, therefore, we refrain from any extended reference to it.
Affirmed.